Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-23-21 have been accepted by the examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Huang et al. (US 2019/0137770) discloses (Fig. 1-3, 7, and 13) a vehicle display device comprising:
an image display unit (32) that projects a display image (with 32) and displays a virtual image (M) corresponding to the display image in a virtual image display region (eg. at distance D2, as seen in Fig. 3) in which the virtual image is displayable to allow a driver of the vehicle to view the virtual image (discussed more clearly in [0040], “when the viewer views the displaying device 32, it appears to the viewer that the image M, instead of being located on the surface of the displaying device 32, is located on a plane in the virtual space behind the displaying device 32 with a distance D2”);
information regarding the vehicle (“planned routes and vehicle information” discussed in [0036]); and

a binocular viewing region (called an “overlapping region” OA, seen in Fig. 7) that is a portion where a right eye viewing region viewable with a right eye of the driver and a left eye viewing region viewable with a left eye of the driver overlap each other (“the left eye field of view LFOV and the right eye field of view RFOV overlap with each other to form an overlapping region OA” as discussed in [0049]), and that is viewable with both eyes of the driver (as seen in Fig. 7);
a right monocular viewing region (RRI) that is adjacent to a left side of the binocular viewing region (RRI is to the left of OA, as seen in Fig. 7) and is a portion of the right eye viewing region excluding the left eye viewing region (RRI is part of the right eye viewing region RFOV that doesn’t include the left eye viewing region LFOV); and
a left monocular viewing region (LRI) that is adjacent to a right side of the binocular viewing region (LRI is to the right of OA, as seen in Fig. 7) and is a portion of the left eye viewing region excluding the right eye viewing region (LRI is part of the left eye viewing region LFOV that doesn’t include the right eye viewing region RFOV).
However, while Huang teaches that the display unit may be a “head-up display” (see [0030]), Huang fails to specifically teach or suggest wherein the display unit “projects a display image onto a projected member of a vehicle.”  Additionally, while Huang teaches that vehicle information is used for displaying images (eg. as discussed above, and in [0036]), Huang fails to teach or suggest “a vehicle information acquisition unit,” wherein “the information regarding the vehicle includes state change information indicating a state change in the vehicle,” or wherein “a state change virtual image corresponding to the state change information is displayed in the same display form in both of the left monocular viewing region and the right monocular viewing region at the same time.”

Tsuruta (US 2019/0351839) discloses (Fig. 1-3 and 6) a vehicle display device comprising:
an image display unit (30) that projects a display image onto a projected member of a vehicle (“projecting the image on a surface of the windshield 30” as discussed in [0035]) and displays a virtual image (eg. 102) corresponding to the display image projected onto the projected member in a virtual image display region (eg. the left or right sides of 201, seen in Fig. 3 and 6) in which the virtual image is displayable to allow a driver of the vehicle to view the virtual image (eg. “an image for attracting attention of the driver” discussed in [0029]);
a vehicle information acquisition unit (10) that acquires information regarding the vehicle (information about the safety of the vehicle, eg. whether or not an object is nearby, see [0030]); and
a controller (20) that is configured to cause the image display unit to display a vehicle information virtual image corresponding to the information regarding the vehicle (eg. 102 is displayed when an object 100 is detected that may be hit by the vehicle, see also [0032]), wherein the virtual image display region includes viewing regions including:
a right viewing region (on the right side of 201); and
a left viewing region (on the left side of 201),
the information regarding the vehicle includes state change information indicating a state change in the vehicle (eg. when a new object is detected to be nearby), and
in a case where the acquired information regarding the vehicle is the state change information, the controller performs a display image control for the display image displayed by the image display unit so that a state change virtual image corresponding to the state change information is displayed in the same display form in both of the left viewing region and the right viewing region at the same time (an example of a left viewing region with image 102 is shown in Fig. 3, while Fig. 6 shows the same image 102 displayed in the right viewing region, and [0030] discusses how multiple images may be displayed simultaneously “in a case where a plurality of the first objects are identified”).
However, although Tsuruta discloses left and right viewing regions, they do not correspond specifically to a right “monocular” viewing region or a left “monocular” viewing region as taught by Huang.

Giesler et al. (US 2013/0235200) discloses (Fig. 1) a vehicle display device comprising:
an image display unit (22) that projects a display image onto a projected member of a vehicle (“the representation site may also be a projection surface, with the windshield being particularly suited for a so-called head-up display” discussed in [0004]) and displays a virtual image corresponding to the display image projected onto the projected member in a virtual image display region in which the virtual image is displayable to allow a driver of the vehicle to view the virtual image (eg. image 34 viewable by driver 14 as seen in Fig. 1);
a vehicle information acquisition unit (18) that acquires information regarding the vehicle (“18 captures the surroundings outside the motor vehicle” as discussed in [0020]); and
a controller (“a suitably constructed control device” discussed in [0015]) that is configured to cause the image display unit to display a vehicle information virtual image corresponding to the information regarding the vehicle (eg. when a pedestrian 20 is detected, image 34 is displayed, discussed in [0022]), wherein the virtual image display region includes viewing regions including:
a central viewing region (26);
a right viewing region (28b); and
a left viewing region (28a),
the information regarding the vehicle includes state change information indicating a state change in the vehicle (eg. a pedestrian is detected), and
in a case where the acquired information regarding the vehicle is the state change information (eg. “the pedestrian 20 is located, for example, in the peripheral field of view” as discussed in [0021]), the controller performs a display image control for the display image displayed by the image display unit so that a state change virtual image corresponding to the state change information is displayed in both of the left viewing region and the right viewing region (eg. the image 32 displayed in the left region 28a, or image 30 displayed in the right region 28b, as seen in Fig. 1).
However, although Giesler discloses a central, left, and right viewing regions, they do not correspond specifically to a “binocular” and “monocular” viewing regions as taught by Huang.

Hotta et al. (US 2009/0237803) discloses (Fig. 1 and 10) a vehicle display device wherein a state change virtual image corresponding to the state change information of the vehicle (“a display image 510 such as, for example, a present location 511, surrounding building information or the like 512, a course indication arrow 513, vehicle information or the like 514 of speed and fuel or the like” as discussed in [0119]) is displayed in a monocular viewing region (“projected on a reflecting part (not shown) of the windshield 310 to be displayed” as discussed in [0119], with a “monocular” display discussed in [0121], “the image can be presented to the dominant eye of the viewer 100”).
However, Hotta fails to teach a second monocular display region corresponding to the other eye, or a binocular region including a viewpoint of both eyes together.

	Fateh (US 2016/0133170) discloses (Fig. 4 and 6) a display for providing virtual images to a user including a binocular viewing region (424), and peripheral monocular viewing regions (422 and 420), wherein an image in the same display form is displayed in both of the monocular viewing regions (eg. 632 and 636, as seen in Fig. 6B).
However, Fateh is directed towards a head mounted display (instead of a heads-up display for a vehicle), and the displayed image “in the same display form” is used to stabilize the visual images for each eye (discussed in [0094]), and unrelated to displaying a “virtual image corresponding to the state change information of a vehicle.”

	Therefore, each of the currently cited claim limitations fails to teach or suggest wherein “a state change virtual image corresponding to the state change information is displayed in the same display form in both of the left monocular viewing region and the right monocular viewing region at the same time” when combined with each of the other currently cited claim limitations.

	Claims 2-4 are dependent upon claim 1, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691